Name: 85/420/EEC: Commission Decision of 30 July 1985 on the amounts of assistance from the European Social Fund towards expenditure on recruitment and employment premiums
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  EU finance;  employment
 Date Published: 1985-09-04

 Avis juridique important|31985D042085/420/EEC: Commission Decision of 30 July 1985 on the amounts of assistance from the European Social Fund towards expenditure on recruitment and employment premiums Official Journal L 237 , 04/09/1985 P. 0016 - 0016 Spanish special edition: Chapter 05 Volume 5 P. 0014 Portuguese special edition Chapter 05 Volume 5 P. 0014 *****COMMISSION DECISION of 30 July 1985 on the amounts of assistance from the European Social Fund towards expenditure on recruitment and employment premiums (85/420/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 83/516/EEC of 17 October 1983 on the tasks of the European Social Fund (1), Having regard to Council Regulation (EEC) No 2950/83 of 17 October 1983 on the implementation of Decision 83/516/EEC on the tasks of the European Social Fund (2), and in particular Article 2 thereof, Whereas it is for the Commission to determine the amounts of assistance towards expenditure on recruitment and employment premiums applicable for the 1986 financial year, as set out in Article 1 (c) of Regulation (EEC) No 2950/83, HAS ADOPTED THIS DECISION: Article 1 The amounts of assistance from the European Social Fund towards expenditure on recruitment and employment premiums in the 1986 financial year, as referred to in Article 1 (c) of Regulation (EEC) No 2950/83, are hereby fixed per person and per week as follows: 1.2 // Belgium: // Bfrs 1 651; // Denmark: // Dkr 366; // Germany: // DM 99,20; // Greece: // Dr 2 108; // France: // FF 231,50; // Ireland: // £ Irl 26,40; // Italy: // Lit 47 800; // Luxembourg: // Lfrs 2 187; // Netherlands: // Fl 105,10; // United Kingdom: // £ 22,60. Article 2 The amounts provided for in Article 1 shall apply to full-time wage subsidy or recruitment operations. As regards part-time operations, the amounts shall be calculated in proportion to the number of hours worked, on the basis of 40 hours per week. Article 3 This Decision is addressed to the Member States. Done at Brussels, 30 July 1985. For the Commission Peter SUTHERLAND Member of the Commission (1) OJ No L 289, 22. 10. 1983, p. 38. (2) OJ No L 289, 22. 10. 1983, p. 1.